*809
ACCELERATED DOCKET ORDER

On December 5, 1994, Appellant was issued a traffic citation for Failure to Carry Security Verification Form. On December 18, 1994, the Oklahoma Uniform Violations Complaint was filed in the District Court of Rogers County, Case No. TR-94-4236. After a trial before the Honorable David Allen Box, the Appellant was found guilty and fined ten dollars ($10.00). From this Judgment and Sentence, Appellant has perfected this appeal.
Appellant was automatically placed on the Accelerated Docket pursuant to Rule 11.2(a)(1), Ch. 18, App., Rules of the Court of Criminal Appeals, 22 O.S.Supp.1994. The propositions or issues were presented to this Court in oral argument October 26, 1995, pursuant to Rule 11.5(c). Appellant, pro se, raised one proposition of error on appeal:
I. The trial court lacked subject matter jurisdiction. The Highwayman’s [sic] Uniform Violations Complaint form, charging “Failure to Carry Security Verification Form 7-602.1”, served as the information at trial. The information lacks a proper verification. At trial, the Trooper admitted that he did not actually subscribe/verify the information in the presence of the attesting Officer.
Article 2 Section 17 of the Oklahoma Constitution provides the formal requirements which are mandated to initiate a criminal proceeding in the courts of this State and provides:
No person shall be prosecuted criminally in courts of record for felony or misdemeanor otherwise than by presentment or indictment or by information. No person shall be prosecuted for a felony by information without having had a preliminary examination before an examining magistrate, or having waived such preliminary examination. Prosecutions may be instituted in courts not of record upon a duly verified complaint.
In the instant case, the State filed the Oklahoma Uniform Violations Complaint, which served as an Information, in the Rogers County District Court on December 18, 1994, charging Appellant with Failure to Carry Security Verification. Section 1114.3 of Title 22 provides a traffic ticket, i.e. a Uniform Violations Complaint, shall constitute an Information if properly endorsed and certified. Buis v. State, 792 P.2d 427, 428 (Okl.Cr.1990).
Additionally, the Legislature has provided in Title 22 Section 303, as amended September 1, 1992, that:
A. The district attorney shall subscribe his name to informations filed in the district court and endorse thereon the names and last known addresses of all the witnesses known to him at the time of filing the same, if intended to be called by him at preliminary examination or at trial. Thereafter, he shall also endorse thereon the names and last-known addresses of such other witnesses as may afterwards become known to him, if they are intended to be called as witnesses at a preliminary examination or at trial, at such time as the court may by rule prescribe. All informa-tions shall be verified by the oath of the prosecuting attorney, complainant or some other person.
Upon filing of a verified application by the district attorney, notice to defense *810counsel, and hearing establishing need for witness protection or preservation of the integrity of evidence, the district court may excuse witness endorsement, or some part thereof. Such proceedings shall be conducted in camera, and the record shall be sealed and filed in the office of the district court clerk, and shall not be opened except by order of the district court.
B. Notwithstanding other provisions of law, when a law enforcement officer issues a citation or ticket as the basis for a complaint or information, for violation of law declared to be a misdemeanor, the citation or ticket shall be properly verified if:
1. The issuing officer subscribes the officer’s signature on the citation, ticket or complaint to the following statement:
“I, the undersigned issuing officer, hereby certify and swear that I have read the foregoing information and know the facts and contents thereof and that the facts supporting the criminal charge stated therein are true.”
Such a subscription by an issuing officer, in all respects, shall constitute a sworn statement, as if sworn to upon an oath administered by an official authorized by law to administer oaths; and
2. The citation or ticket states the specific facts supporting the criminal charge and the ordinance or statute alleged to be violated; or
3. A complainant verifies by oath, subscribed on the citation, ticket or complaint, that he has read the information, knows the facts and contents thereof and that the facts supporting the criminal charge stated therein are true. For purpose of such an oath and subscription, any law enforcement officer of the state or of a county or municipality of the state issuing the citation, ticket or complaint shall be authorized to administer the oath to the complainant.
Appellant argues the amendment to 22 O.S.Supp.1992, § 303 is unconstitutional because an Information must be verified before a person authorized to administer oaths. In Buis v. State, 792 P.2d 427 (Okl.Cr.1990), we found the requirement that the Oklahoma Uniform Violations Complaint have the endorsement of the district attorney and that verification was statutorily mandated by the language in 22 O.S.1981, § 303. We stated, “Only by the filing of an information which complies with this mandatory statutory requirement can the district court obtain subject matter jurisdiction ...” Id. at 431. We find that because these mandates are statutorily required, the Legislature could in effect amend this statute to require no verification and the Oklahoma Constitution would not be violated, if the complaint were filed in a court of record. Provided however, this opinion does not address the specific requirements in Article 2 Section 17 of the Oklahoma Constitution that “[pjrosecutions may be instituted in courts not of record upon a duly verified complaint.”
After this Court’s decision in Buis, Section 303(B) was amended to allow a verification by the issuing officer by simply subscribing his/her signature under a preprinted oath, although the officer is not authorized to administer an oath. See 22 O.S.Supp.1992 § 303(B)(1). The Legislature has now provided that any officer may in effect administer his own oath by simply subscribing his signature to the preprinted ticket.
The Legislature has created a specific provision relating to traffic citations filed as Informations. This provision allows the “self-verification” of the issuing officer, together with the endorsement of the District Attorney, as a predicate to the filing of the citation in the District Court as an Information. This action by the officer constitutes verification for this limited purpose. We find this statutory provision does not violate the Oklahoma Constitution and is a proper exercise of the Oklahoma Legislature’s authority. The Oklahoma Constitution only requires that no person can be prosecuted criminally in courts of record unless an “information” be filed.
IT IS THEREFORE THE ORDER OF THIS COURT, by a four (4) to zero (0) vote, after hearing oral argument and after a thorough consideration of Appellant’s proposition of error and the entire record before us on appeal, the Judgment and Sentence of the *811District Court of Rogers County should be, and hereby is AFFIRMED.
IT IS SO ORDERED.
/s/ Charles A. Johnson CHARLES A. JOHNSON Presiding Judge
/s/ Charles S. Chapel CHARLES S. CHAPEL Vice Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN Judge Concurs in Results
/s/ James F. Lane JAMES F. LANE Judge